
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 1252
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  uniformity in the awarding of disability ratings for wounds or injuries
		  incurred by members of the Armed Forces, and for other
		  purposes.
	
	
		1.Uniformity in disability
			 ratings for members of the Armed Forces
			(a)Uniformity in
			 disability ratings
				(1)In
			 generalChapter 61 of title
			 10, United States Code, is amended by inserting after section 1216 the
			 following new section:
					
						1216a.Ratings of
				disability: uniformity; schedule of ratings to be utilized
							(a)In
				generalThe Secretary of Defense shall prescribe in regulations
				uniform standards for determinations of ratings of disability under this
				chapter in order to assure that the ratings of disability issued by the
				military departments for members of the armed forces with a wound or injury of
				a particular degree of disablement are consistent across the military
				departments.
							(b)Consideration
				of applicable medical conditionsThe Secretary of Defense shall
				prescribe in regulations requirements that, in making the determination of a
				rating of disability of a member of the armed forces for purposes of this
				chapter, the Secretary concerned shall take into account all medical conditions
				incurred by the member while entitled to basic pay or while absent as described
				in section 1201(c)(3) of this title that render the member unfit to perform the
				duties of the member's office, grade, rank, or rating, as determined utilizing
				the standard schedule for rating disabilities referred to in subsection
				(c).
							(c)Utilization of
				schedule for rating disabilities of Department of Veterans
				AffairsIn order to ensure uniformity in determinations of
				disability for purposes of this chapter and under the laws administered by the
				Secretary of Veterans Affairs, each Secretary concerned shall utilize the
				standard schedule for rating disabilities in use by the Department of Veterans
				Affairs, including any applicable interpretation of the schedule by the United
				States Court of Appeals for Veterans Claims or the United States Court of
				Appeals for the Federal Circuit, in making any determination of disability for
				purposes of this chapter. Such Secretary may not modify the schedule, or any
				interpretation of the schedule, whether by regulation, administrative action,
				or otherwise, in making any such determination for purposes of this
				chapter.
							(d)Training of
				certain personnelIn order to ensure the compliance of such
				personnel with the provisions of this section in the making of determinations
				of ratings of disability of members of the armed forces under this chapter, the
				Secretary of Defense shall prescribe in regulations uniform requirements for
				training in the making of such determinations for personnel as follows:
								(1)Physical
				evaluation board personnel.
								(2)Physicians who
				serve on medical examination
				boards.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 61 of
			 such title is amended by inserting after the item relating to section 1216 the
			 following new item:
					
						
							1216a. Ratings of disability: uniformity; schedule of ratings
				to be
				utilized.
						
						.
				(3)Conforming
			 amendmentSection 1216(a) of such title is amended by adding at
			 the end the following new sentence: Such regulations shall be consistent
			 with the provisions of section 1216a of this title and the regulations
			 prescribed under that section..
				(b)RegulationsThe
			 Secretary of Defense shall prescribe the regulations required by section 1216a
			 of title 10, United States Code (as added by subsection (a)), not later than
			 180 days after the date of the enactment of this Act.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report setting forth the actions to be
			 taken by the Secretary to implement the requirements to be prescribed under
			 section 1216a of title 10, United States Code (as so added), and to otherwise
			 ensure that determinations of the ratings of disability of members of the Armed
			 Forces for purposes of chapter 61 of title 10, United States Code, are made in
			 a fair, uniform, and timely manner.
			(d)Effective
			 dateExcept as provided in subsection (b), section 1216a of title
			 10, United States Code (as so added), shall take effect on the date that is 180
			 days after the date of the enactment of this Act.
			
